EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2-11, 17 and 19 have been amended as follows: 
In lines 1 of claims 2-11 “The electric machine” have been changed to -- The wet cavity electric machine --
	In line 1 of claim 2 “the fluid port” has been changed to -- the at least one fluid port --
In line 2 of claim 4, “the stator windings” has been changed to -- the stator winding --
In lines 1-2 of claim 8, “or the winding” has been changed to -- or the stator winding --
In line 3 of claim 10, “along the passageway” has been changed -- along the thermally conductive passageway --
In line 1 of claim 17 “the fluid port” has been changed to -- the at least one fluid port --
	In line 2 of claim 19 “the fluid port” has been changed to -- the at least one fluid port --
	The explanations above are shown in claims with [[the terms in double brackets]] which are replaced by the underlined bold terms as follows:
2. [[The electric machine]] The wet cavity electric machine of claim 1 wherein [[the fluid port]] the at least one fluid port further comprises a fluid nozzle.
3. [[The electric machine]] The wet cavity electric machine of claim 2 wherein the fluid nozzle is positioned on the rotor proximate to the end turns, such that the fluid nozzle on the 
4. [[The electric machine]] The wet cavity electric machine of claim 1 wherein the end turns are defined by a portion of [[the stator windings]] the stator winding extending axially past the post.
5. [[The electric machine]] The wet cavity electric machine of claim 1 wherein the layer has a thermal conductivity greater than or equal to 1.2 Watts per degree Celsius-meter.
6. [[The electric machine]] The wet cavity electric machine of claim 5 wherein the layer comprises boron nitride.
7. [[The electric machine]] The wet cavity electric machine of claim 5 wherein the layer comprises a mixture including boron nitride.
8. [[The electric machine]] The wet cavity electric machine of claim 7 wherein at least one of the stator core or [[or the winding]] or the stator winding is coated with the mixture.
9. [[The electric machine]] The wet cavity electric machine of claim 1 wherein the layer has a minimum dielectric strength of 250 V/mil.
10. [[The electric machine]] The wet cavity electric machine of claim 1 wherein the layer defines a thermally conductive passageway wherein heat generated in the stator core is conductively transferred along [[the passageway]] the thermally conductive passageway to the end turns.
11. [[The electric machine]] The wet cavity electric machine of claim 10 wherein the thermally conductive passageway further conductively transfers heat generated in the stator winding to the end turns.
17. The power generation system of claim 12 wherein [[the fluid port]] the at least one fluid port further comprises a fluid nozzle.
19. The power generation system of claim 12 further comprising a rotatable rotor and wherein [[the fluid port]] the at least one fluid port is positioned on the rotor proximate to at least one of the first or second end turns, such that the fluid nozzle on the rotatable rotor is configured to expose a set of stator winding end turns to the liquid coolant passing through the channel.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach wet cavity electric machine comprising, inter alia, at least one fluid port disposed within the rotor in fluid communication with the channel and the stator winding end turns wherein the end turns will be exposed to the liquid coolant passing through the channel.
Claims 2-11 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 12 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a power generation system includes: a wet cavity machine comprising, inter alia, at least one fluid port disposed within the rotor in fluid communication with the channel and the stator winding end turns wherein the end turns will be exposed to liquid coolant passing through the channel; wherein the power generation system exposes the end turns to the liquid coolant passing through the channel.
Claims 13 and 15-19 depend directly or indirectly on claim 12 therefore these claims are also allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ozawa et al. (U.S. Patent No. 6489697) discloses  a liquid cooled type rotating electrical machine with an improved circulating path for liquid coolant.
Liebermann (U.S. PG Publication No. 20030193256) discloses an arrangement for cooling a rotor of a motor, generator or alternator wherein at least one cold plate element is disposed between a rotor pole and its associated winding.
Fulton et al. (U.S. PG Publication No. 20080223557) discloses a liquid cooling system for an electric machine including a frame heat conductively attachable to a stator of an electric machine to improve cooling ability, reduce required footprint, reduce cost, or improve longevity.
Haulz et al. (U.S. Patent No. 9300189) discloses a fluid-cooled electric machine includes a fluid circuit and an integrated pump element which executes a pumping action to conduct fluid through the fluid circuit as a result of a rotational movement of the electric machine.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




2 April 2021		/EMILY P PHAM/                                    Primary Examiner, Art Unit 2837